Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/26/2022 has been entered. Claims 1-8 have been amended. Claims 1-8 remains pending. Applicant’s amendments to the claims overcome each and every objection, 112(a), and 112(b) rejection previously set forth in Non-Final Office Action mailed on 01/27/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim-1 recites “the power generation devices of the traveling carriages are respectively configured to start generation of the necessary amount of the electric power to respectively drive the belt conveyors in order starting at the power generation device in one of the traveling carriages nearest to passing one of the driving positions” which render the claim indefinite. Claim 1 is unclear with the highlighted subject matter as English wording is obscure. Clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenzo (WO 2011107815).
Regarding claim-1, Lorenzo discloses a sorting facility (Abstract; Fig.1) for sorting one or more articles (items) in which a conveyance path for conveying said articles is formed (Fig.1-2), the sorting facility comprising: 
one or more traveling carriages (cross belt sorter, Fig.2) connected to each other and traveling along the conveyance path, each of the traveling carriages being configured to convey one of the articles along the conveyance path (A "cross belt" sorter or sorting machine is composed of a plurality of carriages which are coupled to form a continuous train that moves along a circular track. Every carriage is provided with an orthogonal conveyor belt that is activated for loading the item onto the belt and for unloading it at its destination, Pg.1 line4-9), each of the traveling carriages comprising: 
a belt conveyor (orthogonal belt conveyor, Fig.2) on which the one of the articles is placed; 
a wheel (1, Fig.3A-5) configured to travel along the conveyance path; and 
a belt driving device configured to drive the belt conveyor (Each carriage is provided with a cable with connectors (not shown on the figure) connecting the cables of carriages a common power distribution bus is obtained. The servo driver (corresponds to belt driving device) includes electronic circuits to receive and demodulate commands and other electronic circuits to control the motor torque and speed, so that the items are sorted according to pre-set and repeatable trajectories, irrespective of their weight and physic al characteristics. To carry out the item loading and unloading actions, electrical energy must be available on board of the carriages. Below are the technological solutions that have been so far implemented to transfer the electric energy onboard of the cross belt sorters “i.e. Third Solution”, Pg.2 line1-12), 
the belt driving device comprising a power generation device (generators/motor 8) connected to the wheel, the power generation device being configured to generate a necessary amount of electric power from rotation of the wheel along the conveyance path to drive the belt conveyor, the belt driving device being further configured to drive the belt conveyor at one or more driving positions (i.e. loading and unloading position, Pg.1 line7-15; and also check Pg.1 line28-33 to Pg.2 line1-8) that are predetermined according to a position on the conveyance path at which the traveling carriage is positioned (The third solution has been applied to only few cases so far and consists of generating the electric energy directly onboard the sorter by means of generators that get mechanical energy from the wheels of the sorter carriages, Pg.3 line24-28. As in the previous solution, electric energy is provided on board by alternators that are driven by wheels which take mechanical power from the sorter carriage motion. But the new solution gives the possibility of taking full advantage of small and unregulated electrical power contributions coming from hundreds of sorter wheels, summing them into a common power distribution system that supplies all the power requested by the motors on board. Many support wheels of the sorter (Ref 1 of Figure 2) are substituted by special wheels that are able to generate electrical power (Fig 3), Pg.6 line14-24), 
wherein, after the traveling carriages (cross belt sorter) are actuated and predetermined traveling speeds of the traveling carriages are obtained and kept constant (Each carriage is provided with a vertical blade 2 by means of which it receives the thrust generated by the propellers which are distributed along the sorter .sup.1 track. Thrust is controlled to run the sorter at a constant speed, Pg.1 line22-25; The machine is kept at constant speed by the driving system that is equipped with an automated speed control system and is thus able to react quickly to kinetic energy losses due to breaking force of the generators, Pg.3 line29-32; Each carriage is equipped with an electrical generator that is connected to one supporting wheel : the wheels are kept in rotation by friction with the track, while the sorter is moving at constant speed driven by the driving units, Pg.4 line6-9; The servo driver (corresponds to belt driving device) includes electronic circuits to receive and demodulate commands and other electronic circuits to control the motor torque and speed, so that the items are sorted according to pre-set and repeatable trajectories, irrespective of their weight and physic al characteristics, Pg.2 line1-5), the power generation devices (generators/motor 8) of the traveling carriages are respectively configured to start generation of the necessary amount of the electric power to respectively drive the belt conveyors (orthogonal belt conveyor) in order starting at the power generation device in one of the traveling carriages nearest to passing one of the driving positions.

Regarding claim-2, Lorenzo discloses wherein, after the traveling carriages (cross belt sorter, Fig.2) are actuated and predetermined traveling speeds of the traveling carriages are obtained and kept constant (Each carriage is provided with a vertical blade 2 by means of which it receives the thrust generated by the propellers which are distributed along the sorter .sup.1 track. Thrust is controlled to run the sorter at a constant speed, Pg.1 line22-25; The machine is kept at constant speed by the driving system that is equipped with an automated speed control system and is thus able to react quickly to kinetic energy losses due to breaking force of the generators, Pg.3 line29-32; Each carriage is equipped with an electrical generator that is connected to one supporting wheel : the wheels are kept in rotation by friction with the track, while the sorter is moving at constant speed driven by the driving units, Pg.4 line6-9; Each carriage is provided with a cable with connectors (not shown on the figure) connecting the cables of carriages a common power distribution bus is obtained. The servo driver (corresponds to belt driving device) includes electronic circuits to receive and demodulate commands and other electronic circuits to control the motor torque and speed, so that the items are sorted according to pre-set and repeatable trajectories, irrespective of their weight and physic al characteristics. To carry out the item loading and unloading actions, electrical energy must be available on board of the carriages. Below are the technological solutions that have been so far implemented to transfer the electric energy onboard of the cross belt sorters “i.e. Third Solution”, Pg.2 line1-12), the power generation device (generators/motor 8) in one of the traveling carriages traveling to a position at an upstream side from one of the driving positions is configured to start the generation of the necessary amount of the electric power to drive the belt conveyor (The third solution has been applied to only few cases so far and consists of generating the electric energy directly onboard the sorter by means of generators that get mechanical energy from the wheels of the sorter carriages, Pg.3 line24-28. As in the previous solution, electric energy is provided on board by alternators that are driven by wheels which take mechanical power from the sorter carriage motion. But the new solution gives the possibility of taking full advantage of small and unregulated electrical power contributions coming from hundreds of sorter wheels, summing them into a common power distribution system that supplies all the power requested by the motors on board. Many support wheels of the sorter (Ref 1 of Figure 2) are substituted by special wheels that are able to generate electrical power (Fig 3), Pg.6 line14-24).

Regarding claims 3 and 5, Lorenzo discloses further comprising: 
a ground side communication device configured to communicate with the power generation device (generators/motor 8), the ground side communication device being providedcorresponds to communication device) to receive and demodulate commands and other electronic circuits to control the motor torque and speed, so that the items are sorted according to pre-set and repeatable trajectories, irrespective of their weight and physical characteristics. To carry out the item loading and unloading actions, electrical energy must be available on board of the carriages, Pg.1 line28-33 to Pg.2 line1-8), 
wherein, after the traveling carriages (cross belt sorter, Fig.2) are actuated and predetermined traveling speeds of the traveling carriages are obtained and kept constant (Each carriage is provided with a vertical blade 2 by means of which it receives the thrust generated by the propellers which are distributed along the sorter .sup.1 track. Thrust is controlled to run the sorter at a constant speed, Pg.1 line22-25; The machine is kept at constant speed by the driving system that is equipped with an automated speed control system and is thus able to react quickly to kinetic energy losses due to breaking force of the generators, Pg.3 line29-32; Each carriage is equipped with an electrical generator that is connected to one supporting wheel : the wheels are kept in rotation by friction with the track, while the sorter is moving at constant speed driven by the driving units, Pg.4 line6-9; Each carriage is provided with a cable with connectors (not shown on the figure) connecting the cables of carriages a common power distribution bus is obtained. The servo driver (corresponds to belt driving device) includes electronic circuits to receive and demodulate commands and other electronic circuits to control the motor torque and speed, so that the items are sorted according to pre-set and repeatable trajectories, irrespective of their weight and physic al characteristics. To carry out the item loading and unloading actions, electrical energy must be available on board of the carriages. Below are the technological solutions that have been so far implemented to transfer the electric energy onboard of the cross belt sorters “i.e. Third Solution”, Pg.2 line1-12), the power generation device (generators/motor 8) in one of the traveling carriages traveling to the position at the upstream side from the one of the driving positions is configured to start the generation of the necessary amount of the electric power to drive the belt conveyor when a signal is received from the ground side communication device (The third solution has been applied to only few cases so far and consists of generating the electric energy directly onboard the sorter by means of generators that get mechanical energy from the wheels of the sorter carriages, Pg.3 line24-28. As in the previous solution, electric energy is provided on board by alternators that are driven by wheels which take mechanical power from the sorter carriage motion. But the new solution gives the possibility of taking full advantage of small and unregulated electrical power contributions coming from hundreds of sorter wheels, summing them into a common power distribution system that supplies all the power requested by the motors on board. Many support wheels of the sorter (Ref 1 of Figure 2) are substituted by special wheels that are able to generate electrical power (Fig 3), Pg.6 line14-24).

Regarding claims 4, and 6-8, Lorenzo discloses wherein the driving positions (i.e. loading and unloading position, Pg.1 line7-15; and also check Pg.1 line28-33 to Pg.2 line1-8) are one or more of a loading position configured to load the article onto the belt conveyor (orthogonal belt conveyor 6, Fig.2), an adjustment position being at a downstream side from the loading position and configured to adjust a placement location of the article on the belt conveyor, and a delivery position being at a position at a downstream side from the adjustment position and configured to deliver the article on the belt conveyor (Every carriage is provided with an orthogonal conveyor belt that is activated for loading the item onto the belt and for unloading it at its destination. The Figure 1 shows a typical sorting system consisting of the following elements: the sorter 1, the automated loading stations 2 which transfer the items onto the orthogonal belts of the sorter, and the chutes 3 which receive the items discharged at the corresponding destination, Pg.1 line7-15).

Claims 1-8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukio (US 20150239015).
Regarding claim-1, Yukio discloses a sorting facility (Abstract; [0013-0052]; Fig.1) for sorting one or more articles (goods) in which a conveyance path for conveying said articles is formed (Fig.1, 9), the sorting facility comprising: 
one or more traveling carriages (conveyor units 11, Fig.1-2) connected to each other and traveling along the conveyance path (See Fig.1), each of the traveling carriages being configured to convey one of the articles (G) along the conveyance path, each of the traveling carriages comprising: 
a belt conveyor (cross running belt 29, Fig.2) on which the one of the articles (G) is placed; 
a wheel (22, Fig.2) configured to travel along the conveyance path; and 
a belt driving device (belt drive motor 31, Fig.2) configured to drive the belt conveyor, the belt driving device comprising a power generation device (battery 27, Fig2) connected to the wheel (22), the power generation device being configured to generate a necessary amount of electric power from rotation of the wheel along the conveyance path to drive the belt conveyor, the belt driving device being further configured to drive the belt conveyor at one or more driving positions (loading portion 14 and sorting portion 13, Fig.1) that are predetermined according to a position on the conveyance path at which the traveling carriage is positioned ([0017], [0040], [0042]), 
wherein, after the traveling carriages (11) are actuated and predetermined traveling speeds of the traveling carriages are obtained and kept constant ([0003], [0018], [0038], [0039-0040]), the power generation devices (27) of the traveling carriages are respectively configured to start generation of the necessary amount of the electric power to respectively drive the belt conveyors (29) in order starting at the power generation device in one of the traveling carriages nearest to passing one of the driving positions.

Regarding claim-2, Yukio discloses wherein, after the traveling carriages (11, Fig.1) are actuated and predetermined traveling speeds of the traveling carriages are obtained and kept constant ([0003], [0018], [0038], [0039-0040]), the power generation device (27) in one of the traveling carriages traveling to a position at an upstream side from one of the driving positions (loading portion 14 and sorting portion 13, Fig.1) is configured to start the generation of the necessary amount of the electric power to drive the belt conveyor (29) ([0017], [0040], [0042]).

Regarding claims 3 and 5, Yukio discloses further comprising: 
a ground side communication device (28 with controller 32, Fig.2) configured to communicate with the power generation device, the ground side communication device being provided([0017-0020]),
wherein, after the traveling carriages (11) are actuated and predetermined traveling speeds of the traveling carriages are obtained and kept constant ([0003], [0018], [0038], [0039-0040]), the power generation device (27) in one of the traveling carriages traveling to the position at the upstream side from the one of the driving positions (14 and 13) is configured to start the generation of the necessary amount of the electric power to drive the belt conveyor when a signal is received from the ground side communication device (28 with 32)

Regarding claims 4, and 6-8, Yukio discloses wherein the driving positions (loading portion 14 and sorting portion 13, Fig.1) are one or more of a loading position configured to load the article (G) onto the belt conveyor (29), an adjustment position being at a downstream side from the loading position (14) and configured to adjust a placement location of the article on the belt conveyor, and a delivery position being at a position at a downstream side from the adjustment position and configured to deliver the article on the belt conveyor ([0018-0020])

Response to Arguments
In the remarks/arguments filed on 05/26/2022. Applicant makes numerous remarks and arguments. Examiner will address these in the order presented. 

Regarding newly amended Independent claim 1:
Applicant’s augment with respect to independent claim 1 as being unpatentable over Attilio (EP 1216938) has been fully considered and are persuasive. Thus, rejection for independent claim 1 and its dependent claims 2-8 have been fully withdrawn.

Applicant’s augment with respect to amended independent claim 1 as being unpatentable over Lorenzo (WO 2011107815) has been fully considered and are not persuasive. 
Applicant argues that Lorenzo fails to teach the claimed ability of the sorting facility to start ordering at the power generation device in one of the traveling carriages nearest to passing one of the driving positions. It is unclear what applicant trying to claim or convey, subject matter English wording is obscure and are not described in specification. Clarification is required. 

Applicant’s arguments with respect to amended independent claim 1 have been considered but are moot because the new ground of rejection under Yukio (US 20150239015) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/            Examiner, Art Unit 3651